SHADUR, Senior District Judge,
dissenting.
Just this Term the Supreme Court’s opinion in Steel Co. v. Citizens for a Better Environment, — U.S. -, -, 118 S.Ct. 1003, 1012-16, 140 L.Ed.2d 210 (1998) has instructed that whenever subject matter jurisdiction is lacking a federal court must dismiss on that score, no matter how clear the path to a disposition on the merits may seem to be. Because my view is that we are indeed without jurisdiction here, I regret my inability to join in the majority’s discussion and analysis (though I should add that if my view on the jurisdictional issue were different, I would be pleased to sign onto that, persuasive opinion on the merits).
In this instance appellate jurisdiction is sought to be predicated on the collateral order doctrine of Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 546, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949), as it has been extended to district court decisions on immunity by Mitchell v. Forsyth, 472 U.S. 511, 530, 105 S.Ct. 2806, 86 L.Ed.2d 411 (1985) and its progeny such as Swint v. Chambers County Comm’n, 514 U.S. 35, 115 S.Ct. 1203, 131 L.Ed.2d 60 (1995). But the difficulty here is that the district judge never decided the question of the claimed immunity of third-party defendant Nancy Kanter (“Kanter”) either way. Instead he pegged his ruling on the viability under Pennsylvania state law of the third-party malpractice claim that was advanced by the City of Philadelphia (“City”) and its codefendants against Kanter. For us to have jurisdiction on appeal, then, we must hold that a ruling on immunity is somehow implicit in the district court’s disposition.
That is a hurdle that I do not believe has been surmounted here. City’s third-party complaint against attorney Kanter seeks to hold her liable on malpractice grounds, which the unanimous opinion in Ferri v. Ackerman, 444 U.S. 193, 197-98, 204-05, 100 S.Ct. 402, 62 L.Ed.2d 355 (1979) has confirmed is entirely a matter of state law.1 In fact, Ferri *630itself reversed a ruling by the Supreme Court of Pennsylvania that had looked to the federal law of judicial immunity (more accurately, to the branch of that doctrine that applies to defense counsel such as attorney Kanter) on the ground that the counsel there had been appointed under the Criminal Justice Act in a federal criminal case. That approach was unanimously rejected by the United States Supreme Court precisely because the malpractice issue was entirely a matter of state law.
To put the situation before us in the same terms that were stated in Ferri, federal law does not serve as the source of the City’s malpractice claim against attorney Kanter, so as to create “a federal interest in defining ■ the defenses to that claim, including the defense of immunity” (444 U.S. at 198 n. 13, 100 S.Ct. 402). It seems to me that Ferri necessarily confirms that a state law claim that charges lawyer malpractice by a court-appointed lawyer (even one who had been appointed in a federal ease as in Ferri, unlike the situation here) presents pure issues of state law that do not by their nature implicate the federal doctrine of absolute immunity. And that to me buttresses the notion that the district court’s nondecision on the issue of immunity deprives his order of the type of quasi-finality that the Supreme Court has recognized as conferring appealability in the collateral-order-doctrine eases such as Mitchell and succeeding cases.2 As was true in Swint, 514 U.S. at 42-43, 115 S.Ct. 1203, any issue as to Kanter’s claimed immunity (if it is not actually mooted, as it would be if City and its codefendants were to prevail on the merits of plaintiffs lawsuit against them) “may be reviewed effectively on appeal from final judgment” (id. at 43, 115 S.Ct. 1203).
That I believe compels us under Steel Co. to halt the discussion at the outset by dismissing the appeal for lack of subject matter jurisdiction. Accordingly I respectfully dissent.

. Indeed, the characterization of City's claim as one sounding in state law has been confirmed by *630both attorney Kanter and the City in their briefs before us.


. It may be noted in passing that I do not view this case as posing the same kind of difficulty that caused dismissal of an appeal that had also sought to invoke the Cohen doctrine in Johnson v. Jones, 515 U.S. 304, 115 S.Ct. 2151, 132 L.Ed.2d 238 (1995). Unlike that case, this one does present a legal issue rather than the fact-bound questions that foreclosed interlocutory ap-pealability there.